Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/109,602 filed on 08/22/2018 in which Claims 1, 3-9, 21-25 are pending.

Status of Claims
Claims 1, 3-9, 21-25 are pending, of which Claims 1, 3-9, 21-25 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 05/18/2021
Applicant’s most recent amended claim set of 05/18/2021 is considered to be the latest claim set under consideration by the examiner.

112(f) Interpretation
The interpretations under 112(f) described in the Final Action of 02/18/2021 for the following phrases in claim(s) 3, 4, 5, 6, 7 are maintained as being interpreted under 112(f): “the first device sends”, “the first device can send”, and “the first device addresses”.  In addition, in newly added claims 21, 22, 23, 24, 25, the appearance of these same phrases “the first device sends”, “the first device can send”, and “the first device addresses” are also interpreted under 112(f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Stewart on June 1, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 6, replace the phrase:
“a processor configured to:”
with the following:
“a computer processor configured to:”


Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 22, replace the phrase:

with the following:
“the computer processor is configured to”


Claim 3: (Currently Amended)
Regarding Claim 3, in Claim 3 Line(s) 6, replace the phrase:
“the processor is configured to”
with the following:
“the computer processor is configured to”


Claim 4: (Currently Amended)
Regarding Claim 4, in Claim 4 Line(s) 5, replace the phrase:
“the processor is configured determine”
with the following:
“the computer processor is configured to determine”


Claim 6: (Currently Amended)
Regarding Claim 6, in Claim 6 Line(s) 1-2, replace the phrase:
“the processor is further configured to”
with the following:
“the computer processor is further configured to”


Claim 22: (Currently Amended)
Regarding Claim 22, in Claim 22 Line(s) 5, replace the phrase:
“the processor is configured determine”
with the following:
“the processor is configured to determine”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-9, 21-25 are considered allowable.

The instant invention is directed to an apparatus for providing controlling and securing of communications between multiple internet enabled devices.

The closest prior art, as recited, Ohta et al. US Patent Application Publication No. 2002/0083317 and Welmer US Patent No. 5,499,018, are also generally directed to various aspects of providing the controlling and securing of communications between multiple internet enabled devices.  However, Ohta et al. or Welmer does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 21, 25.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Communicating with a first device over a local area network and a second device over a wide area network, authenticating the first device to the local area network upon connection to the local area network, receiving a data transmission transmitted by the first device through its connection to the local area network that is addressed to the second device, controlling a connection to the wide area network that permits the data transmission from the first device to be transmitted to the second device through the connection to the wide area network provided the first device has been successfully authenticated to the local area network, controlling the connection to the wide area network that prevents the data transmission from the first device to be transmitted to the second device through the connection to the wide area network provided the first device has been not been successfully authenticated to the local area network, the first connection to the local area network is also utilized for communication with multiple additional devices over the local area network, and a second data transmission is transmitted from the first device connected to the local area network to a third device.
When combined with the additional limitations found in Claim 1.

Regarding Claim 21:
Communicating with a first device over a local area network and a second device over a wide area network, authenticating the first device to the local area network upon connection to the local area network, receiving a data transmission transmitted by the first device through its connection to the local area network that is addressed to the second device, controlling a connection to the wide area network that permits the data transmission from the first device to be transmitted to the second device through the connection to the wide area network provided the first device has been successfully authenticated to the local area network, controlling the connection to the wide area network that prevents the data transmission from the first device to be transmitted to the second device through the connection to the wide area network provided the first device has been not been successfully authenticated to the local area network, a storage area stores a destination address utilized as a target destination address for the first device to transmit a data transmission during a predetermined period of time after the first device is connected to the local area network, a third data transmission is received from the first device after the predetermined period of time and provided the destination address of the third data transmission matches the stored destination address stored in the storage area, the third data transmission is transmitted to the destination address of the third data transmission through the connection to the wide area network whether or not the first device has been successfully authenticated.
When combined with the additional limitations found in Claim 21.

Regarding Claim 25:
Communicating with a first device over a local area network and a second device over a wide area network, authenticating the first device to the local area network upon connection to the local area network, receiving a data transmission transmitted by the first device through its connection to the local area network that is addressed to the second device, controlling a connection to the wide area network that permits the data transmission from the first device to be transmitted to the second device through the connection to the wide area network provided the first device has been successfully authenticated to the local area network, controlling the connection to the wide area network that prevents the data transmission from the first device to be transmitted to the second device through the connection to the wide area network provided the first device has been not been successfully authenticated to the local area network, a storage area stores policy information that indicates permitted destination addresses that the first device can transmit data to whether or not the first device has been successfully authenticated.
When combined with the additional limitations found in Claim 25.

Therefore Claims 1, 3-9, 21-25 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekihata et al. - US Patent No. 5,506,834: Sekihata et al. teaches communication tools for communicating between networks.
Cain et al. - US Patent Application Publication No. 2006/0005032: Cain et al. teaches procedures for trust based authorization and communication over a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498